Case 1:20-cv-12265 Document 1-1 Filed 09/02/20 Page 1 of 13 PageID: 12




                    EXHIBIT A
   Case 1:20-cv-12265 Document 1-1 Filed 09/02/20 Page 2 of 13 PageID: 13
      CAM-L-002507-20 07/23/2020 5:28:51 PM Pg 1 of 12 Trans ID: LCV20201285099




 James A. Francis, Esq. (012601996)
 John Soumilas, Esq. (020371999)
Lauren KW Brennan, Esq. (074202013)
Joseph L. Gentilcore, Esq. (039622011)
FRANCIS MAILMAN SOUMILAS, P.C.
 1600 Market Street, Suite 2510
Philadelphia, PA 19103
P:(215)735-8600
F:(215) 940-8000
jfrancis@consumerIawfirm.com
Jsoumilas@consumerlawfirm.com
 lbrennan@consumerlawfirm.com
Jgentilcore@consumerlawfirm.com

Attorneys for Plaintiff

                                                    Superior Court of New Jersey
 EDWARD SIPERAVAGE                                  Law Division
                                                    Camden County
    Plaintiff
                                                    Case No.
             V.
                                                    Civil Action
 UBER TECHNOLOGIES, INC.

    Defendant


                     CLASS ACTION COMPLAINT AND JURY DEMAND

                                        I.      Introduction

        1.        Plaintiff brings this action on his own behalf and on behalf of all other persons

similarly situated for damages arising from Defendant Uber Technologies, Inc. (Uber)’s unfair

business practices related to restrictions on vehicles eligible to be used by the drivers Uber

employs.      Specifically, this case deals with Uber’s refusal to honor its representations that

particular vehicles could be used to drive for the more-selective Uber BlackSUV platform, causing

Plaintiff and similarly affected drivers to lose hundreds or thousands of dollars in income.
     Case 1:20-cv-12265 Document 1-1 Filed 09/02/20 Page 3 of 13 PageID: 14
      CAM-L-002507-20 07/23/2020 5:28:51 PM Pg 2 of 12 Trans ID: LCV20201285099




                                  II.     Jurisdiction and Venue

        2.     This Court has original jurisdiction over the subject matter of this action pursuant

to N.J.S.A. Const. Art. 6, Section 3, Paragraph 2.

        3. *   This Court has personal jurisdiction over the parties to this action pursuant to New

Jersey Rules of Court R. 4:4-4.

        4.     Venue in this County is appropriate pursuant to New Jersey Rules of Court R. 4:3-

2.

                                          III.   Parties

        5.     Plaintiff Edward Siperavage is an adult individual and citizen of the State of New

Jersey who resides in Cherry Hill, New Jersey.

        6.     Defendant Uber Technologies, Inc. is a corporation which regularly conducts

business in the State of New Jersey, and has a principal place of business at 1455 Market Street,

4th Floor, San Francisco, California, 94103.

                                    IV.    Factual Alle2ations

                                            Uber’s Operations

        7.     Uber’s business is based upon the operation of its mobile platform (or “app”) which

connects its drivers to passengers who request rides through the platform.

        8.     Uber pays drivers based upon completed rides, calculating the payment amount

using a variety of factors including distance traveled, location, and level of demand. See

https://www.uber.com/us/en/drive/driver-app/.

        9.     Uber drivers have the traditional role of employees, because Uber maintains a high

degree of control over the conduct of its drivers’ work. Uber exercises that control in a number of

ways, including but not limited to: (a) Uber dictates the rates drivers charge, and controls the
   Case 1:20-cv-12265 Document 1-1 Filed 09/02/20 Page 4 of 13 PageID: 15
        CAM-L-002507-20 07/23/2020 5:28:51 PM Pg 3 of 12 Trans ID: LCV20201285099




manner in which they are paid; (b) Tiber prohibits drivers from engaging and transporting these

same passengers separately from the Tiber platform; (c) Tiber penalizes drivers for rejecting

potential rides, requires drivers to accept potential rides without knowing the passenger’s

destination and does not permit drivers to cancel rides once the destination is revealed; and (d)

Drivers are not permitted to control the route driven - if they select a route that Tiber deems
                                                                                               ««
“inefficient,” the driver is penalized through a retroactive “fare adjustment.”

         10.       liber drivers regularly engage in interstate commerce by transporting passengers

across state lines - by picking up a passenger in one state, and dropping the passenger off in a

different state.

         11.       This is particularly true of liber drivers based in New Jersey, because New Jersey

is a small state immediately adjacent to large population centers in other states, including'New

York City and Philadelphia.

         12.       Further, liber drivers based in New Jersey regularly transport drivers to or from

some of the busiest airports in the United States located in or near New Jersey, including Newark

International Airport and John F. Kennedy International Airport.

         13.       Upon information and belief Uber maintains detailed records regarding locations

where passengers are picked up and dropped off for each ride, and is able to determine based upon

these records whether a particular driver has picked up a passenger in one state and dropped them

off in a different state.

         14.       Furthermore, Uber maintains detailed records regarding how much each driver is

paid.

         15.       An additional way Uber controls the conduct of its drivers’ work is by controlling

the make, model, and year of vehicles which can be used for transporting passengers.
   Case 1:20-cv-12265 Document 1-1 Filed 09/02/20 Page 5 of 13 PageID: 16
      CAM-L-002507-20 07/23/2020 5:28:51 PM Pg 4 of 12 Trans ID: LCV20201285099




           16.    Uber offers a variety of service levels based largely on the type of vehicle used.

For example, in New Jersey, Uber offers UberX, UberComfort, UberXL, UberBlack, and Uber

BlackSUV.

           17.    Uber maintains specific requirements regarding the make, model, and year of

vehicles which drivers can use to provide rides for each service level. For example, eligible

vehicles for the UberX level Include “most newer cars” that meet certain criteria.              See

https://www.uber.com/drive/new-iersev/vehicle-requirements/

           18.    Drivers are able to earn more per ride when a ride takes place on a higher service

level - a driver will earn more money for a trip if it takes place through UberBlack than by driving

an identical trip for UberXL.

           19.    The highest available service level is Uber BlackSUV, which Uber promotes as a

“luxury,” “high-end vehicle service.” Drivers with vehicles approved for Uber BlackSUV earn the

most of the available service levels.

           20.    Uber publicizes its vehicle requirements for each service level, including

specifically listing the eligible vehicles for the UberBlack and Uber BlackSUV levels, on its

website. Uber also communicates these requirements directly to drivers upon request.

           21.    Uber intends for drivers to rely on its representations about eligible vehicles.

including by offering lease and purchase assistance for drivers seeking to obtain access to an

eligible     vehicle.    See    https://www.uber.com/us/en/drive/vehicle-solutions/.     See   also

https://www.marketplace.org/2015/05/13/uber-drivers-struggle-pav-subprime-auto-loans/.

           22.    Uber, however, does not adhere to these representations, and instead unilaterally

changes the requirements, exacting serious consequences on the drivers who have relied upon

existing vehicle eligibility standards.
   Case 1:20-cv-12265 Document 1-1 Filed 09/02/20 Page 6 of 13 PageID: 17
     CAM-L-002507-20 07/23/2020 5:28:51 PM Pg 5 of 12 Trans ID: LCV20201285099




       23.     In September 2019, Uber changed its requirements for vehicle eligibility for Uber

BlackSUV, removing the Acura MDX, Audi Q7, Chevrolet LTZ, Chevrolet Tahoe, Ford

Expedition (non-Platinum series). Infinity QX60, Mercedes GL Class, Nissan Armada, and Toyota

Sequoia from eligibility.

       24.     Importantly, Uber did not simply stop accepting new registrations of such vehicles

for Uber BlackSUV - it cut off all drivers using these vehicles from the ability to offer rides at

the Uber BlackSUV level, restricting them to lo\yer (and lower-paying) levels of service.

       25.     Upon information and belief, Uber’s unilateral changes in vehicle eligibility

standards have affected numerous drivers based in New Jersey.

                             The Experience of PlaintiffEdward Siperavage

       26.     Plaintiff began driving for Uber in 2015, driving a Cadillac CTS to complete

UberBlack trips.

       27.     Plaintiff regularly picks up passengers in New Jersey and drops them off in

Pennsylvania, and vice versa. Plaintiff also regularly drives passengers between New York and

New Jersey.

       28.     In the spring of 2017, Plaintiff began researching options to purchase a vehicle

eligible to drive for Uber BlackSUV, to increase his income.

       29.     On March 25, 2017, Plaintiff communicated with Uber via a messaging function

on the Uber application, asking for the list of eligible vehicles for Uber BlackSUV.

       30.    ' On March 27,2017, an Uber representative responded listing the following vehicles

as eligible for Uber BlackSUV in New Jersey:

       Acura - MDX
       Audi - Q7
       Cadillac - Escalade, Escalade EXT
       Chevrolet - LTZ, Suburban, Tahoe
   Case 1:20-cv-12265 Document 1-1 Filed 09/02/20 Page 7 of 13 PageID: 18
         CAM-L-002507-20 07/23/2020 5:28:51 PM Pg 6 of 12 Trans ID: LCV20201285099




          Ford - Expedition
          GMC - Yukon, Yukon XL
          Infiniti - QX56, QX60, QX80
          Lexus - LX
          Lincoln - Navigator
          Mercedes-Benz - GL-Class
          Nissan - Armada
          Toyota - Sequoia

          31.    On December 31, 2018, Plaintiff purchased a black 2017 Chevrolet Tahoe with a

black leather interior (herein, “the Tahoe”), for the purpose of using to drive for Uber BlackSUV.

Prior to completing the purchase he confirmed again that the vehicle was eligible for use at the

Uber BlackSUV by reviewing the eligible vehicles listed on Uber’s website.

          32.    Plaintiff paid $71,373.96 for the Tahoe, and intended to drive for Uber BlackSUV

for as long as the 2017 model year was accepted, which he understood from Uber’s representations

was seven years, until 2024.

          33.    Plaintiff immediately began using the Tahoe to drive for the Uber BlackSUV

service level.

          34.    On or about August 5, 2019, Uber sent Plaintiff an email notifying him that as of

September 2, 2019, a Chevrolet Tahoe would no longer be eligible for the Uber BlackSUV service

level.

          35.    On September 2,2019, Plaintiffs ability to access the Uber BlackSUV service level

through the Uber app was terminated.

          36.    Since September 2, 2019, Plaintiff has continued to drive the Tahoe for the

UberBlack service level. Although he continues to complete approximately the same number and

type of trips, without the higher rate available for Uber BlackSUV trips. Plaintiffs earnings from

Uber are reduced by more than $200 per month.
   Case 1:20-cv-12265 Document 1-1 Filed 09/02/20 Page 8 of 13 PageID: 19
      CAM-L-002507-20 07/23/2020 5:28:51 PM Pg 7 of 12 Trans ID: LCV20201285099




        37.     As a result of Uber’s conduct, Plaintiff suffered damages, including without

limitation and by example only: loss of revenues, loss of employment opportunity, embarrassment.

humiliation, and other emotional and mental distress.

        38.     At all times pertinent hereto. Defendant’s conduct was a result of its deliberate

policies and practices.

        39.     At all times pertinent hereto. Defendant was acting by and through its agents.

servants, and/or employees who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendant herein.

                                   V. Class Action Allegations

        40.     Plaintiff brings this action on behalf of the following Class of consumers:

        All natural persons with an address in the State of New Jersey who, beginning six
        (6) years prior to the filing of this Complaint and continuing through the conclusion
        of this action, (i) drove an eligible Acura MDX, Audi Q7, Chevrolet- LTZ,
        Chevrolet Tahoe, Ford Expedition (non-Platinum series). Infinity QX60, Mercedes
        GL Class, Nissan Armada, Toyota Sequoia, and/or any other vehicle which was
        previously approved through Uber’s Uber BlackSUV service level, and (ii)
        Defendant terminated the person’s access to the Uber BlackSUV service level
        following a change to vehicle eligibility requirements.

        41.     The Class members are so numerous that joinder of all members is impracticable.

Although the precise number of Class members is known only to Defendant, Plaintiff avers upon

information and belief that the Class members minimally numbers in the hundreds.

        42.     There are questions of law and fact common to the Class that predominate over any

questions affecting only individual Class members. The principal questions concern whether Uber

breached its obligations to Class members created by contract or promise, or the covenant of good

faith and fair dealing, and whether members of the Class are entitled to actual damages in the form

of lost earnings.
   Case 1:20-cv-12265 Document 1-1 Filed 09/02/20 Page 9 of 13 PageID: 20
      CAM-L-002507-20 07/23/2020 5:28:51 PM Pg 8 of 12 Trans ID: LCV20201285099




        43.        Plaintiffs claims are typical of the claims of the Class, which all arise from the

same operative facts and are based on the same legal theories.

        44.        Plaintiff will fairly and adequately protect the interests of the Class. Plaintiff is

committed to vigorously litigating this matter. Further, Plaintiff has secured counsel who are

experienced in handling consumer class actions. Neither Plaintiff nor his counsel has any interests

which might cause them not to vigorously pursue this claim.

        45.        This action should be maintained as a class action because the prosecution of

separate actions by individual members of the Class would create a risk of inconsistent or varying

adjudications with respect to individual members which would establish incompatible standards

of conduct for the parties opposing the Class, as welbas a risk of adjudications with respect to

individual members which would, as a practical matter, be dispositive of the interests of other

members not parties to the adjudications or substantially impair or impede their ability to protect

their interests.

        46.        A class action is a superior method for the fair and efficient adjudication of this

controversy. Management of the Class’s claims is likely to present significantly fewer difficulties

than those presented in many individual claims. The identities of the Class members may be

derived from Defendant’s records.

                                                COUNT ONE
                                              Breach of Contract

        47.        Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.

        48.        Plaintiff and Defendant are parties to a contract regarding the use of the Uber

platform, including terms regarding eligible vehicles stating that Acura MDX, Audi Q7, Chevrolet

LTZ, Chevrolet Tahoe, Ford Expedition (non-Platinum series). Infinity QX60, Mercedes GL
  Case 1:20-cv-12265 Document 1-1 Filed 09/02/20 Page 10 of 13 PageID: 21
      CAM-L-002507-20 07/23/2020 5:28:51 PM Pg 9 of 12 Trans ID: LCV20201285099.




Class, Nissan Armada, Toyota Sequoia and/or other vehicles of an appropriate model year could

be used be in connection with the Uber BlackSUV service level.

        49.     Defendant breached the contract between the parties by removing prohibiting

drivers registered with otherwise-eligible Acura MDX, Audi Q7, Chevrolet LTZ, Chevrolet Tahoe,

Ford Expedition (non-Platinum series). Infinity QX60, Mercedes GL Class, Nissan Armada,

Toyota Sequoia and/or other vehicles of an appropriate model year from accepting and completing

rides on the Uber BlackSUV service level.

        50.     The conduct of Defendant was a direct and proximate cause, as well as a substantial
                                                                                                I ;
factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff and the Class

that are outlined more fully above and, as a result. Defendant is liable to the Plaintiff and the Class

for the full amount of actual damages, as well as such further relief, as may be permitted by law.

                                              COUNT TWO
                                           Promissory Estoppel

        51.    Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.

        52.    In its business dealings with Plaintiff and other drivers in the State of New Jersey,

Uber repeatedly made binding representations or promises stating that Acura MDX, Audi Q7,

Chevrolet LTZ, Chevrolet Tahoe, Ford Expedition (non-Platinum series). Infinity QX60,

Mercedes GL Class, Nissan Armada, Toyota Sequoia and/or other vehicles of an appropriate

model year were eligible to be used in connection with Uber’s Uber BlackSUV service level.

        53.    Uber made these representations or promises with the intent that Plaintiff and other

New Jersey-based drivers would rely on them in selecting vehicles to use on the Uber platform.

        54.    Plaintiff and other New Jersey-based drivers reasonably relied upon Uber’s

representations and promises regarding vehicle eligibility in selecting vehicles.
  Case 1:20-cv-12265 Document 1-1 Filed 09/02/20 Page 11 of 13 PageID: 22
     CAM-L-002507-20 07/23/2020 5:28:51 PM Pg 10 of 12 Trans ID: LCV20201285099 ’




        55.     Plaintiff and other drivers who so relied upon Tiber’s vehicle eligibility

representations for Tiber BlackSTiV experienced substantial detriment in the form of lost earnings

after Tiber, in spite of its promises to the contrary, prohibited drivers with otherwise eligible Acura

MDX, Audi Q7, Chevrolet LTZ, Chevrolet Tahoe, Ford Expedition (non-Platinum series). Infinity

QX60, Mercedes GL Class, Nissan Armada, Toyota Sequoia and/or other vehicles from accessing

the Tiber BlackSTiV service level.

        56.     The conduct of Defendant was a direct and proximate cause, as well as a substantial

factor, in bringing about the serious injuries, actual damages and harm to the Plaintiff and the Class

that are outlined more fully above and, as a result. Defendant is liable to the Plaintiff and the Class

for the full amount of actual damages, as well as such further relief, as may be permitted by law.

                                          COUNT THREE
                        Breach of the Covenant of Good Faith and Fair Dealing

        57.     Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.

        58.     The agreement between Plaintiff and Defendant regarding access to the Uber

platform contained an implied covenant of good faith and fair dealing.

        59.    By, contrary to its prior representations, terminating the ability of Plaintiff and other

drivers of otherwise eligible Acura MDX, Audi Q7, Chevrolet LTZ, Chevrolet Tahoe, Ford

Expedition (non-Platinum series). Infinity QX60, Mercedes GL Class, Nissan Armada, Toyota

Sequoia and/or vehicles from accessing the Uber BlackSTiV service level. Defendant breached the

covenant of good faith and fair dealing.

        60.    Defendant acted in bad faith and/or with a malicious motive to deny Plaintiff and

other drivers of some of the benefit of the bargain originally intended by the parties, thereby

causing Plaintiff and other drivers damages as outlined above.
  Case 1:20-cv-12265 Document 1-1 Filed 09/02/20 Page 12 of 13 PageID: 23
     CAM-L-002507-20 07/23/2020 5:28:51 PM Pg 11 of 12 Trans ID: LCV20201285099




                                          PRAYER FOR RELIEF

       61.     WHEREFORE, Plaintiff seeks judgment in Plaintiffs favor and damages against

the Defendant, based on the following requested relief:

       62.     An order certifying the Class and pursuant to New Jersey Court Rule 4:32-1, and

appointing Plaintiff and his counsel to represent them;

       63.     Actual and/or compensatory and/or punitive damages;

       64.     Pre- and post-judgment interest;

       65.     Such other and further relief as may be necessary, just and proper.

                                    VI.     Jury Trial Demand

       66.     Plaintiff demands trial by jury on all issues so triable.


Dated: July 23, 2020                           Respectfully submitted.

                                            ’ /s/Joseph L. Gentilcore___________
                                              James A. Francis, Esq. (012601996)
                                              John Sdumilas, Esq. (020371999)
                                              Lauren KW Brennan, Esq. (074202013)
                                              Joseph L. Gentilcore, Esq. (039622011)
                                              FRANCIS MAILMAN SOUMILAS, P.C.
                                               1600 Market Street, Suite 2510
                                              Philadelphia, PA 19103
                                              Tel. (215) 735-8600
                                              Fax (215) 940-8000
                                              jfrancis@consumerlawfirm.com
                                              jsoumilas@consumerlawfirm.com
                                               lbrennan@consumerlawfirm.com
                                              jgentilcore@consumerlawfirm.com

                                              Attorneys for Plaintiff and the Class
  Case 1:20-cv-12265 Document 1-1 Filed 09/02/20 Page 13 of 13 PageID: 24
     CAM-L-002507-20 07/23/2020 5:28:51 PM Pg 12 of 12 Trans ID: LCV20201285099




                      CERTIFICATION PURSUANT TO R. 4:5-l(B¥21

       I certify that the matter in controversy is not the subject of any other action pending in any

court or of a pending arbitration proceeding, nor is any other action or arbitration proceeding

contemplated. Nor is there any non-party who should be joined in the action pursuant to R. 4:28

or who is subject to joinder pursuant to R. 4:29-a(b) because of potential liability to any party on

the basis of the same transactional facts.


                                                     FRANCIS MAILMAN SOUMILAS, P.C.

                                                            /

                                                     Joseph L. Gentilcore, Esq.
